Title: To James Madison from Michel Regnaud de Saint-Jean-d’Angély, 13 November 1815
From: Regnaud de Saint-Jean-d’Angély, Michel-Louis-Etienne
To: Madison, James


                    
                        
                            Monsieur le president,
                        
                        New york Le 13 9bre. 1815.
                    
                    J’Esperois presenter moi même à Votre Excellence Les Deux lettres que J’ai L’honneur de lui adresser, mais mon voyage à Washingthon a été Retardé par l’attente Des Lettres de ma nombreuse famille. J’en ai recû Et Elles sont si peu rassurantes sur le païs & Sur les Individus, que Jusqu’à Ce que J’en aie recu De nouvelles, Je ne m’Éloignerai pas Du lieu ou Elles doivent m’être adressées.
                    J’aurois tenu à honneur, Monsieur le President, De Vous offrir L’hommage de ma haute Estime pour les qualités qui Vous ont placé à la tête du gouvernement D’un peuple libre.
                    Mon ancien & noble ami Lafayette m’a parlé De Vous De Maniere à ajouter encore à mon desir De vous voir et De Vous assurer personnellement Des sentimens De Respêct avec lesquels Je suis Monsieur le president De Votre Excellence Le trés humble & obeissant serviteur
                    
                        
                            Le cte. R. de St. Jeand Angely
                        
                    
                 
                    CONDENSED TRANSLATION
                    Was hoping to present in person the two letters he sends to JM, but has postponed his trip to Washington in order to wait for letters from his family. Those that he has received have been so little reassuring about the

country and about individuals that until he has received more, he will not leave the place where they should be sent to him. Would have considered it an honor to offer JM the expression of his high esteem for the qualities that have placed JM at the head of a government of a free people. His old and noble friend Lafayette has spoken of JM in a manner to increase his desire to see the president.
                